Citation Nr: 1602237	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  13-22 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for benign prostatic hypertrophy.

2.  Entitlement to an initial rating in excess of 10 percent for urticaria.

3.  Entitlement to an initial, compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August  1996, from March 2003 to October 2005, from February 2007 to June 2008, and from July 2009 to January 2012.

This appeal to the Board of Veterans' Appeals (Board) arose  from an August 2012 rating decision in which the RO, inter alia, granted service connection for benign prostatic hypertrophy with nocturia, , left knee patellofemoral pain syndrome, allergic rhinitis,assigning 20 percent, 10 percent and 0 percent (noncompensable) ratings, respectively, each effective February 2, 2012.  

In September 2012, the Veteran filed a notice of disagreement (NOD) with the initial ratings assigned. A statement of the case (SOC) was issued in July 2013, and, in July 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to the issues of higher initial ratings for benign prostatic hypertrophy, urticaria, and allergic rhinitis only.

In November 2015, the Veteran  and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  

For reasons expressed below, the claims on appeal are being remanded to agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when  further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on these claims is warranted.

The Veteran was last afforded a VA examination on these issues in May 2013.  He has alleged that these disabilities have worsened since that examination.  Specifically, during the November 2015 Board hearing, the Veteran stated that all three disabilities had worsened over the years following his May 2013 examination.  He testified that his benign prostatic hypertrophy caused urinary frequency with the feeling of bladder fullness and constant feeling of having to urinate, which prevented him from sitting for a prolonged period.  He further stated that his urticaria caused him to break out in hives and required him to take Benadryl.  The Veteran and his wife testified that his allergic rhinitis had resulted in rhinoplasty but he still had difficulty breathing through his nose.  Additionally, the Veteran and his wife testified that these disabilities adversely affected the Veteran's quality of life.

Given the above-cited evidence suggesting possible worsening of the Veteran's benign prostatic hypertrophy, urticaria, and allergic rhinitis, the Board finds that the Veteran should be afforded new VA examinations in order to obtain appropriate medical information to assess the current nature and severity of these service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the higher rating claim(s). See 38 C.F.R. § 3.655( (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examinations,  to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim, notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

At his hearing, the Veteran specifically denied receiving any VA medical care.  In seeking additional evidence, the AOJ should verify with the Veteran that this has not changed.  If he indicates that he has since sought VA medical treatment, the AOJ should follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the claims on  appeal.  Adjudication of each higher rating claim should include consideration of whether any "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Send to the Veteran and his representative  letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) treatment records. 

As the Veteran specifically denied receiving any VA medical treatment during the November 2015 Board hearing,  request that the Veteran also indicate if he has since sought treatment from any VA facility(ies).

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examinations for evaluation of his benign prostatic hypertrophy with nocturia, left knee patellofemoral pain syndrome, and  allergic rhinitis, by  appropriate medical professionals.

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to each designated individual, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Each examiner must provide all examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached.  

Benign Prostatic Hypertrophy Examination - The examiner should identify, and indicate the extent, frequency and/or severity, as appropriate, of all manifestations of the Veteran's benign prostatic hypertrophy.  In doing so, the examiner should render all appropriate findings responsive to the applicable criteria for evaluating the disability, to specifically include with respect to the resulting degree of voiding dysfunction and/or urinary tract infections.

Urticaria Examination - The examiner should identify, and indicate the extent, frequency and/or severity, as appropriate, of all manifestations of the Veteran's urticaria.  In doing so, the examiner should render all appropriate findings responsive to the applicable criteria for evaluating the disability, to specifically include with respect the frequency of debilitating and non-debilitating episodes and whether this disability responds to antihistamine or sympathomimetics treatment or if immunosuppressive therapy is required.

Allergic Rhinitis Examination - The examiner should identify, and indicate the extent, frequency and/or severity, as appropriate, of all manifestations of the Veteran's allergic rhinitis.  In doing so, the examiner should render all appropriate findings responsive to the applicable criteria for evaluating the disability, to specifically include with respect the presence or absence of polyps and the extent to which the Veteran's nasal passageway is obstructed on each side.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate each claim  on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability is appropriate).
 
6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative  an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

